Citation Nr: 1540276	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-02 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 until January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri. 


FINDING OF FACT

The evidence of record indicates the Veteran's service-connected disabilities render him unable to follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for entitlement to TDIU, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. For the above purpose of one 60 percent disability, multiple injuries incurred in action will be considered one disability. 38 C.F.R. § 4.16(a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).


Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service-connected for PTSD evaluated as 30 percent disabling, bilateral hearing loss, evaluated as 30 percent disabling, and bilateral tinnitus, evaluated as 10 percent disabling, for a combined evaluation of 60 percent disabling. As noted above, total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). As noted above, the Veteran has a combined disability rating of 60 percent. As explained earlier, multiple injuries incurred in action will be considered one disability. The claims folder reflects and VA concedes that the Veteran's PTSD, bilateral hearing loss disability, and tinnitus is related to his acoustic trauma and combat situations experienced during his service in Vietnam. Thus, the Board finds that the Veteran has met the scheduler criteria based on having multiple injuries which occurred in action.

In a March 2010 Veteran's application for increased compensation based on unemployability, the Veteran noted he last worked in September 1997 as a machine operator, where he worked for 27 years.

The claims folder reflects that the Veteran completed the 11th grade before withdrawing from high school. The Veteran later obtained his GED while in military. The Veteran has denied receiving any additional education. 

In a July 2010 request for employment information in connection with claim disability benefits, the Veteran's former employer indicated the Veteran retired due to a permanent disability. The permanent disability was not specified.

In an October 2012 VA examination, the audiologist opined that the Veteran's current hearing loss disability causes poor discrimination for speech which would make successful sedentary or physically active employment very unlikely as any employment requires communication of information. The examiner further opined that the Veteran's service connected tinnitus although constantly present does not in and of itself hinder communication and therefore would not have adverse effect on communication in employment. The examiner noted that the Veteran would not be able to work in settings with excessive noise in the background.

In an October 2012 PTSD VA examination the mental health examiner found the Veteran to have an occupational and social impairment with occasional decrease in work, efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner further noted that the Veteran is able to understand and remember simple to moderately complex instructions during a normal workday. The examiner was found to be able to concentrate and persist on simple to moderately complex task during the day. 

In a November 2012 General VA examination, the Veteran was found to have hypertension, erectile dysfunction, osteoarthritis of the lumbar spine, degenerative disc disease of the cervical spine, osteoarthritis of bilateral knees and osteoarthritis of the shoulder, bilaterally, none of which are service connected.

With the evidence in mind, the Board finds that a TDIU is warranted in this case. The Veteran meets the scheduler criteria for a TDIU and the overall weight of the evidence indicates the Veteran's service connected disabilities, specifically his bilaterally hearing loss disability, render him unable to secure or follow substantially gainful employment.

The October 2012 VA examiner's opinion essentially rules out the Veteran performing sedentary or physically active employment in light of his service-connected bilaterally hearing loss disability. As communication is necessary in any form of employment, the Board finds the Veteran is unable to follow a substantially gainful occupation. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In light of the evidence discussed above, the Board finds the Veteran meets the schedular criteria for TDIU and is unemployable due to his service-connected disabilities, thus entitlement to a TDIU is warranted in the instant case.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


